DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Applicant’s amendment filed on May 20, 2022 is acknowledged and has been entered.  Claim 81 and 97-98 are amended.  Claim 102 is newly added.  Claims 1-80, 87 and 90 have been canceled.  Claim 96 is withdrawn. Claims 81-86, 88-89, 91-95 and 97-101 are pending.

Claims 81-86, 88-89, 91-95 and 97-101 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made NON-FINAL to address New Grounds of Rejection.
New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-86, 88-89, 91-95 and 97-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to the claims now focuses on “confirming the identity of” a biological sample and to include “identity informative” polymorphic regions and yet the specification only teaches identification in two general scenarios: confirming the source of a sample (paragraph 60 of the specification) or to distinguish one sample from another sample (paragraph 61 of the specification).  Neither of these broad scenarios is encompassed or captured within the claims, other than one mention of sample source in step (b) (ii) which recites “identity informative polymorphic regions that are informative of the identity of the source of the sample”.  The claim does not specify what type of identity is intended to be confirmed or achieved with the claim as amended.  In particular, the final step of the claim requires “determining the identity of the biological sample…” but the final step is not specific or particular regarding what type of “identity” is determined.  The specification does not support or describe how to “determine the identity” of a biological sample as currently claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-86, 88-89, 91-95 and 97-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 81-86, 88-89, 91-95 and 97-101 recite the limitation "informative of the identity of the source of the sample" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-86 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uitdewilligen et al. (PLoS one, 2013, 8(5):e62355, p. 1-14) in view of Rautio et al. (J of Microbiol Methods, 2006, vol. 65:404-416).
With regard to claim 81, Uitdewilligen teaches a method for confirming the identity of a biological sample comprising:
(a) providing a biological sample comprising different target nucleic acids (Abstract, Materials and Methods, p 2-4, where the steps of DNA extraction are taught);
(b) contacting the unprocessed biological sample with a plurality of different probe sets comprising priming sequences and sequences substantially complementary to target domains to form solution phase hybridization complexes with the different target nucleic acids, wherein at least one probe in each of the different probe sets comprises a distinct adapter sequence not native to the target nucleic acid (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important to the teachings of Uitdewilligen. Uitdewilligen includes an in solution hybridization method called Sure Select), wherein each probe set comprises:
(i) a first probe comprising, from 5' to 3', a first priming sequence and a sequence that is substantially complementary to a first target domain (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important to the teachings of Uitdewilligen. Uitdewilligen includes an in solution hybridization method called Sure Select); and 
(ii) uary 4, 2018(ii) a second probe comprising 5' to 3': a sequence substantially complementary to a third target domain, and a second priming sequence, wherein the plurality of probe sets comprises a plurality of probes configured to selectively hybridize to identity-informative polymorphic regions that are informative of the identity of the source of the sample (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important to the teachings of Uitdewilligen. Uitdewilligen includes an in solution hybridization method called Sure Select which is a capture library and includes enrichment and indexing.);
(c) amplifying the nucleic acid from the biological sample to produce amplicons, wherein there is no purification of the nucleic acid from the unprocessed biological sample prior to the contacting step (b) (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important and includes steps of amplification.) and
(e) determining the identity of the biological sample from the nucleic acid sequence information (The abstract and the materials and methods section entitled “Sequence variant detection and genotype calling” heading teaches identification of sequence variants. The “Validation of Genotype Calling” heading also focuses on particular SNPs useful for identification). 
With regard to claim 82, Uitdewilligen teaches a method of claim 81, wherein the amplifying in step (c) comprises (a) polymerase chain reaction using at least two amplification primers that are specific for a portion of the sample genome or (b) extension and ligation of two probes to form amplification templates (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important and includes steps of amplification.).  
With regard to claim 83, Uitdewilligen teaches a method of claim 81, wherein the nucleic acid is DNA (Abstract, Materials and Methods, p 2-4, where the steps of DNA extraction are taught).  
With regard to claim 85, Uitdewilligen teaches a method of claim 84, wherein the supernatant comprising solution-phase hybridization complexes is further contacted with a solid support to form immobilized hybridization complexes when contacted with the extension enzyme and the nucleotides (The abstract and Materials and Methods on, p 2-4, teach the steps of DNA extraction.  In particular, the “design of the capture library”, “indexed sequence library preparation” and “in solution hybridization and target enrichment” sections of the materials and methods are particularly important to the teachings of Uitdewilligen. Uitdewilligen includes an in solution hybridization method called Sure Select).  
With regard to claim 86, Uitdewilligen teaches a method of claim 85, wherein the solid support comprises beads or a filter plate (The materials and methods section entitled “In Solution Hybridization and target enrichment” includes beads in the method of capture and enrichment.).  
With regard to claim 88, Uitdewilligen teaches a method of claim 81, wherein obtaining nucleic acid sequence information comprises massively parallel sequencing or detecting the amplicons on the surface of a nucleic acid array (The abstract and the materials and methods section entitled “Sequence variant detection and genotype calling” heading teaches identification of sequence variants. The “Validation of Genotype Calling” heading also focuses on particular SNPs useful for identification).  
Regarding claim 81, while Leese teaches the steps of hybridization and amplification, Leese does not particularly teach (a) providing an unprocessed biological sample comprising different target nucleic acids and does not teach the step of contacting the unprocessed sample with probes to form solution-phase hybridization complexes.
With regard to claim 81, Rautio teaches (a) providing an unprocessed biological sample comprising different target nucleic acids (p. 413, col. 2, where unpurified samples are used) and (b) contacting in solution the unprocessed biological sample with a plurality of different probe sets to form solution-phase hybridization complexes (Abstract and Fig 1; also see Fig 1 legend).
With regard to claim 84, Rautio teaches a method of claim 81, comprising, prior to step (c), a step of collecting a supernatant comprising solution-phase hybridization complexes from the raw biological sample (Abstract and Fig 1; also see Fig 1 legend).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Uitdewilligen to include the hybridization complex and unpurified amplification as taught by Rautio arrive at the claimed invention with a reasonable expectation for success.  Rautio teaches “Solution hybridization has certain advantages over solid phase hybridization: it avoids variation arising from membrane or array quality, the reaction equilibrium is reached in minutes in solution rather than hours (Thompson and Gillespie, 1987), and unpurified cell lysates can be directly applied as sample material. The use of lysates in the analysis saves time and resources, avoids loss of target material during extraction and provides the possibility to quantify the signals in relation to the cell amount used in the analysis” (p. 413, col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Uitdewilligen to include the hybridization complex and unpurified amplification as taught by Rautio arrive at the claimed invention with a reasonable expectation for success.

Claims 89, 92-95 and 97-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uitdewilligen et al. (PLoS one, 2013, 8(5):e62355, p. 1-14) in view of Rautio et al. (J of Microbiol Methods, 2006, vol. 65:404-416) as applied over claims 81-86 and 88 above and further in view of in view of Hogan et al. (US Patent 8,771,951; July 2014), Hamaguchi et al. (Clin Chem, 1998, 44:11, p. 2256-2263) and Wagle et al. (Cancer Discovery, 2012, vol. 2:82-93).
With regard to claim 97, Uitdewilligen teaches a method of tracking the identity of a biological sample during different stages of sample processing, comprising:
(a) providing a nucleic acid-containing cellular sample (Abstract, Materials and Methods, p 2-4, where the steps of DNA extraction are taught); 
(b) separating a portion of the sample into a first portion and a second portion and obtaining a first set of nucleic acid sequence information from the first portion of the biological sample according to claim 81, wherein the first set of nucleic acid sequence information comprises identity informative sequence information (Abstract, Materials and Methods, p 2-4, where the steps of DNA extraction are taught); 
Regarding claim 89, while Uitdewilligen teaches a plurality of probe sets, Leese does not teach a higher density plurality of probe sets.
With regard to claim 89, Wagle teaches a method of claim 81, wherein the plurality of probe sets comprises at least 100 different probe sets (p. 91 “pooling and hybrid capture” and p. 92, “microarray analysis of chromosome copy number” heading, where a plurality of probe sets are taught, Fig 1, SNP array).  
With regard to claim 91, Wagle teaches a method of claim 81, wherein the plurality of probe sets comprises a plurality of probes configured to selectively hybridize to regions that comprise cancer-associated polymorphisms (Abstract).
With regard to claim 92, Wagle teaches a method of claim 81, wherein the sample is a blood sample, a whole blood sample, a formalin-fixed paraffin-embedded (FFPE) tissue sample, or a saliva sample, and wherein the sample optionally comprises tumor tissue (Abstract).  
With regard to claim 94, Wagle teaches a method of claim 92, wherein the sample is an FFPE tissue sample (Abstract, where FFPE samples are included).  
With regard to claim 95, Wagle teaches a method of claim 94, wherein there is no purification of the nucleic acid from the FFPE sample prior to the amplifying in step (b) (Abstract, where FFPE samples are included).  
With regard to claim 98, Wagle teaches a method of claim 97, wherein the identity informative sequence information comprises SNP genotype information for at least 100 unique SNPs (Fig 1, SNP array, p. 86, col. 1, where SNP array is described).  
With regard to claim 99, Wagle teaches a method of claim 97, wherein the second set of sequence information comprises SNP genotype information for at least 100 unique SNPs, comprises a whole genome sequence, or comprises exome sequence information (Fig 1, SNP array, p. 86, col. 1, where SNP array is described).
With regard to claim 100, Wagle teaches a method of claim 97, wherein the sample is a blood sample, a whole blood sample, an FFPE tissue sample, or a saliva sample, or comprises dried blood, or comprises dried blood on a porous solid surface (Abstract, where FFPE samples are included).  
With regard to claim 101, Wagle teaches a method of claim 97, wherein the same source is the same individual (Abstract, where FFPE samples are included).     -4- Application No.: 15/741,983 
Regarding claim 97, while Hogan teaches many features of the claimed method, Hogan does not teach every step of the method.
With regard to claim 93, Hogan teaches a method of claim 81, wherein the sample comprises dried blood or dried saliva on a porous solid surface (Fig 5A-5C, where whole blood is amplified).
Regarding claim 97, Uitdewilligen does not teach the method of steps (c) and (d).
With regard to claim 97, Hamaguchi teaches a method of tracking the identity of a biological sample during different stages of sample processing, comprising:
 (c) purifying nucleic acid from the second portion and obtaining a second set of sequence information (Abstract, where the amplification is described; Figure 3, where the product of amplification is measured); and 
(d) using computer-assisted logic, comparing the identity informative sequence information from the first set of nucleic acid sequence information to the second set of sequence information to confirm that the first and second sets of sequence information were obtained from the same source (Figure 5 legend, where multiple primers are described).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Uitdewilligen and Rautio to include the SNP array as taught by Wagle, sample type as taught by Hogan and sample processing of Hamaguchi to arrive at the claimed invention with a reasonable expectation for success.  Regarding the array feature, Wagle teaches “We describe a sequencing-based approach to identifying genomic alterations in FFPE tumor samples. These studies affirm the feasi-bility and clinical utility of targeted sequencing in the oncology arena and provide a foundation for genomics-based stratification of cancer patients” (Abstract).  Regarding the sample types, Hogan teaches “Thus, the present invention provides a method of DNA or RNA amplification from a raw biological specimen. The specimen may be, but not limited to, blood, such as is obtained from a finger prick on one or more individuals or heel prick on neonates and older infants. The specimen may be used immediately in droplet form for amplification or dried onto a card, e.g., a Guthrie card, for subsequent re-hydration, followed by amplification or other processing. The methods for obtaining a blood sample or drop, as well as drying, storing and rehydrating a blood drop, are well-known and standard in the art. The quantity of raw blood or rehydrated dried blood useful for amplification is about 1-2 microliters. The raw blood samples may be collected from a single individual or from a population. Collection of samples may be performed in the field, at a diagnostic laboratory or in a clinic or doctor's office. Amplification of DNA and subsequent HLA-typing using the amplicon may be performed in real-time at the point of collection” (col. 11).  Finally, Hamaguchi teaches sample processing and notes “Knowledge of “actionable” somatic genomic alterations present in each tumor (e.g., point mutations, small insertions/deletions, and copy-number alterations that direct therapeutic options) should facilitate individualized approaches to cancer treatment.  However, clinical implementation of systematic genomic profiling has rarely been achieved beyond limited numbers of oncogene point mutations. To address this challenge, we utilized a targeted, massively parallel sequencing approach to detect tumor genomic alterations in formalin-fixed, paraffin-embedded (FFPE) tumor samples. Nearly 400-fold mean sequence coverage was achieved, and single-nucleotide sequence variants, small insertions/deletions, and chromosomal copy number alterations were detected simultaneously with high accuracy compared with other methods in clinical use” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Uitdewilligen and Rautio to include the SNP array as taught by Wagle and sample type as taught by Hogan to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 81-86, 88-89, 91-95 and 97-101 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh et al. (Acc Chem Res, 2015, 48:911-920) teaches a similar method of sample analysis without extraction.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM